Opinion
Per Curiam :
The order is reversed and the
case remanded to the hearing court for the filing of a proper order in conformity with the Act of January 25,1966, P. L. 1580 (1965) §10,19 P.S. §1180-10 (Supp. 1969), which requires that “[t]he order finally disposing of the petition shall state grounds on which the case was determined and whether a federal or a state right was presented and decided.” See Commonwealth v. Naylor, 437 Pa. 193, 262 A. 2d 146 (1970); Commonwealth v. D’Angelo, 438 Pa. 539, 264 A. 2d 405 (1970).
Wright, P. J., dissents.